In re Yeates, Andrew;—Plaintiff; Applying For Permission to Take Bar Examination.
Granted. Petitioner is allowed to take the Louisiana State Bar Examination. However, petitioner shall not be considered for admission to the bar until he can demonstrate that he has complied with the requirements imposed upon him by the Committee on Bar Admissions and the Director of the Lawyers Assistance Program, including, but not limited to, execution of the recommended Recovery Agreement and demonstration of a one-year period of sobriety.
KIMBALL, C.J., recused.